DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on May 9th, 2018 (CN 201810438208.X). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated March 2nd, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 13, the limitation “a convex surface on the object side and a concave surface on the object side” is unclear and renders the claim indefinite. Specifically, with the way the other independent claims are written, plus the Figures provided, it is unclear if this limitation is meant to be written this way. While it is technically possible to have a convex and a concave surface both on the object side of the lens, given the instant application’s context it would appear that the second recitation of “object side” should read “image side” to conform with the rest of the application. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a convex surface on the object side and a concave surface on the image side”. 

Regarding claims 14-19, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 9,103,962 B2).
Regarding claim 1, Liao teaches an optical imaging lens group, from an object side to an image side, sequentially comprising: 
	a meniscus-shaped first lens having a negative refractive power and a convex surface facing the object side (See, e.g., Fig. 3 which shows this and column 12 lines 60-65 which explain this); 
	a meniscus-shaped second lens having a negative refractive power and a convex surface facing the image side (See, e.g., Fig. 3 which shows this and column 12 lines 65-68 which explain this); 
	an aperture stop (See, e.g., Fig. 3 which shows an aperture stop); 
	a third lens having a positive refractive power and two convex surfaces respectively at the object side and the image side (See, e.g., Fig. 3 which shows this and column 13 lines 4-8 which explain this); 
	a fourth lens having a positive refractive power and two convex surfaces respectively at the object side and the image side (See, e.g., Fig. 3 which shows this and column 13 lines 9-12 which explain this); 
	a fifth lens having a negative refractive power and two concave surfaces respectively at the object side and the image side (See, e.g., Fig. 3 which shows this and column 13 lines 13-15 which explain this); 
	a sixth lens having a positive refractive power and two convex surfaces respectively at the object side and the image side (See, e.g., Fig. 3 which shows this and column 14 lines 4-8 which explain this); and 
	a filter (See, e.g., Fig. 3 which shows an IR-cut filter 280); 
	wherein the fourth lens are glass lenses (See, e.g., TABLE 3 which shows this to be the case).
	Liao lacks an explicit disclosure wherein the aperture stop is between the second and third lenses, the fourth lens and the fifth lens forming a cemented doublet lens; wherein the first lens, the second lens, the third lens, the fifth lens, and the sixth lens are glass lenses. 
	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because moving the aperture does not affect the light rays that make it to the image sensor. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cited aperture stop of Liao to be between the second and third lens, for the purpose of optimizing the configuration of the lens group. 
	Further, it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). Cementing the fourth and fifth lenses would not impact the operation of the device because they are already so close that one would expect them to have the same properties if made integral. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth and fifth lenses of Liao to be cemented, for the purpose of optimizing the configuration of the lens group.
	Finally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The material in this case is glass, which is arguably the most well-known material for a lens in existence, and the utility of glass in optics has been established for almost as long as people have been making lenses. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the first, second, third, fifth, and sixth lenses to be glass, for the purpose of optimizing the configuration of the lens group. 
Regarding claim 11, Liao teaches the device set forth above and further teaches wherein the fourth lens and the fifth lens satisfy the following expression 20 < Vd4-Vd5 < 40, wherein Vd4 represents an Abbe number of the fourth lens, and Vd5 represents an Abbe number of the fifth lens (See, e.g., TABLE 3 which gives this value to be approximately 36.5 which is within the claimed range). 
Regarding claim 13, Liao teaches a vehicle camera, comprising an image sensor (See, e.g., 270 in Fig. 3) and an optical imaging lens group (See, e.g., the lenses in Fig. 3), the image sensor being configured to convert optical images formed by the optical imaging lens group into electrical signals (Note this is how an image sensor in a camera works); from an object side to an image surface, the optical imaging lens group sequentially comprising: 
	a first lens having a negative refractive power and a convex surface facing the object side (See, e.g., Fig. 3 which shows this and column 12 lines 60-65 which explain this); 
	a second lens having a negative refractive power and a convex surface facing the image side (See, e.g., Fig. 3 which shows this and column 12 lines 65-68 which explain this); 
	an aperture stop (See, e.g., Fig. 3 which shows an aperture stop); 
	a third lens having a positive refractive power and two convex surfaces respectively at the object side and the image side (See, e.g., Fig. 3 which shows this and column 13 lines 4-8 which explain this);  
	a sixth lens having a positive refractive power and two convex surfaces respectively at the object side and the image side (See, e.g., Fig. 3 which shows this and column 14 lines 4-8 which explain this); and 
	a filter (See, e.g., Fig. 3 which shows an IR-cut filter 280).
	Liao lacks an explicit disclosure wherein the aperture stop is between the second and third lenses, a cemented doublet lens having a convex surface on the object side and a concave surface on the object side; wherein the first lens, the second lens, the third lens, the cemented doublet lens, and the sixth lens are glass lenses. 
	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because moving the aperture does not affect the light rays that make it to the image sensor. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cited aperture stop of Liao to be between the second and third lens, for the purpose of optimizing the configuration of the lens group. 
	Further, it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). Cementing lenses 240 and 250 would not impact the operation of the device because they are already so close that one would expect them to have the same properties if made integral. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth and fifth lenses of Liao to be cemented, for the purpose of optimizing the configuration of the lens group. Note that as modified here, the combination of the fourth and fifth lenses form a cemented doublet lens having a convex surface on the object side and a concave surface on the object side in light of the 112 rejection above. 
	Finally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The material in this case is glass, which is arguably the most well-known material for a lens in existence, and the utility of glass in optics has been established for almost as long as people have been making lenses. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the first, second, third, cemented doublet, and sixth lenses to be glass, for the purpose of optimizing the configuration of the lens group.

Allowable Subject Matter
Claim 20 is allowed.
Claims 2-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, the prior art Liao teaches all of the limitations of claim 20 in the same manner as claims 1 and 13, as explained above, but fails to teach, alone or in combination, wherein Vd4+Vd6 < 120, ΔPg, F4+ΔPg, F6 > 0.03, wherein Vd4 and Vd6 respectively represent an Abbe number of the fourth lens and the sixth lens, ΔPg, F4 represents a deviation of a relative partial dispersion from the Abbe empirical formula of the fourth lens, and ΔPg, F6 represents a deviation of a relative partial dispersion from the Abbe empirical formula of the sixth lens.
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein the fourth lens and the sixth lens satisfy the following expressions: 0.1 < φ4+φ6 < 0.2, -10x10-6/°C < (dn/dt)4 < 0, and -10x10-6/°C < (dn/dt)6 < -2x10-6/°C, wherein φ4 represents the refractive power of the fourth lens, φ6 represents the refractive power of the sixth lens, (dn/dt)4 is a temperature coefficient of refractive index of the fourth lens, and (dn/dt)6 is a temperature coefficient of refractive index of the sixth lens. 
Regarding claim 4, the prior art, alone or in combination, fails to teach wherein the fourth lens and the sixth lens satisfy the following expressions: Vd4+Vd6 > 120, ΔPg, F4+ΔPg, F6 > 0.03, wherein Vd4 and Vd6 respectively represent an Abbe number of the fourth lens and the sixth lens, ΔPg, F4 represents a deviation of relative partial dispersion from the Abbe empirical formula of the fourth lens, and ΔPg, F6 represents a deviation of relative partial dispersion from the Abbe empirical formula of the sixth lens.
Regarding claim 5, the prior art, alone or in combination, fails to teach wherein the optical imaging lens group satisfies the following expression: 1.2 < IH/θ < 1.6, wherein θ represents a half field angle of the optical imaging lens group, and IH represents an image height of the optical imaging lens group when the half field angle is θ.
Regarding claim 6, the prior art, alone or in combination, fails to teach wherein the optical imaging lens group satisfies the following expression: Fno < 1.8, wherein Fno represents an F number of the optical imaging lens group, and a reciprocal of the F number is a relative aperture of the optical imaging lens group.
Regarding claim 7, the prior art, alone or in combination, fails to teach wherein the second lens satisfies the following expression: 0 < r3/r4 < 1, wherein r3 represents a radius of curvature of an object side surface of the second lens, and r4 represents a radius of curvature of an image side surface of the second lens.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein the second lens further satisfies the following expression: 1 < f2/r4 < 5, wherein f2 represents a focal length of the second lens, and r4 represents a radius of curvature of the image side surface of the second lens.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein the sixth lens satisfies the following expression: -1.5 < f6/r11 < 0, wherein f6 represents a focal length of the sixth lens, and r11 represents a radius of curvature of the image side surface of the sixth lens.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein the first lens, the third lens, the fourth lens, and the fifth lens are glass spherical lenses, the second lens and the sixth lens are glass aspherical lenses.
Regarding claim 14, the prior art, alone or in combination, fails to teach wherein the fourth lens and the sixth lens satisfy the following expressions: 0.1 < φ4+φ6 < 0.2, -10x10-6/°C < (dn/dt)4 < 0, and -10x10-6/°C < (dn/dt)6 < -2x10-6/°C, wherein φ4 represents the refractive power of the fourth lens, φ6 represents the refractive power of the sixth lens, (dn/dt)4 is a temperature coefficient of refractive index of the fourth lens, and (dn/dt)6 is a temperature coefficient of refractive index of the sixth lens.
Regarding claim 17, the prior art, alone or in combination, fails to teach wherein the optical imaging lens group satisfies the following expression: 1.2 < IH/θ < 1.6, wherein θ represents a half field angle of the optical imaging lens group, and IH represents an image height of the optical imaging lens group when the half field angle is θ.
Regarding claim 18, the prior art, alone or in combination, fails to teach wherein the optical imaging lens group satisfies the following expression: Fno < 1.8, wherein Fno represents an F number of the optical imaging lens group, and a reciprocal of the F number is a relative aperture of the optical imaging lens group.
Regarding claim 19, the prior art, alone or in combination, fails to teach wherein the second lens satisfies the following expressions: 0 < r3/r4 < 1, 1 < f2/r4 < 5, wherein r3 represents a radius of curvature of an object side surface of the second lens, and r4 represents a radius of curvature of an image side surface of the second lens wherein f2 represents a focal length of the second lens

Regarding claims 3, 8, 15, and 16, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872